DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel, et al. (“Siegel”) (U.S. Pat. 4,823,993) in view of Oholm (U.S. Pat. 2,886,216).
Regarding claim 13, Siegel discloses a “wheel gate for dispensing granulated bulk material” with a cylindrical drum (1) including inlets and outlets (through 2a and 3a, respectively); and a rotating metering device (4) configured to move bulk material from the inlet to the outlet, wherein the rate of rotation of the rotating metering device controls the flow rate of the bulk material (col. 3, lines 28-31: “dosing can be controlled over a wide range with extremely high accuracy by merely changing the rotational speed.”) through the cylindrical drum and wherein the flow of bulk material can be stopped by stopping the rotation of the metering device while the inlet and outlet remain open; wherein the flow rate of the bulk material is mechanically controlled (col. 5, lines 18-20: “motive means”) via the rotation rate of the metering device in that each rotation corresponds to a known amount of material transferred (col. 6, lines 24-29), and wherein the cylindrical drum includes an outlet (port 8) on an upper portion of the cylindrical drum (seen in Fig. 4) is open which allows air to flow out to atmospheric pressure; 
wherein the cylindrical drum comprises an inner surface and an outer surface, wherein the inner surface defines a first inner diameter portion defined by a first diameter and a second diameter portion (portion defined by 15 seen in Fig. 4) defined by a second diameter, wherein the first diameter portion is immovably fixed to the second diameter portion and the second diameter is greater than the first diameter.
Siegel does not specify a tube redirects air from an upper portion of the drum to the outlet of the drum. Oholm discloses a similar apparatus with a tube (8) that redirects air from an upper portion of the drum to the outlet of the drum (col. 1, lines 43-49). Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Oholm to include a tube between outlet (port 8) and the outlet of the drum to “greatly reduce the ill effect of a substantial pressure difference at the inlet and outlet openings.” (col. 2, lines 28-40)
Regarding claim 15, Siegel discloses paddles (6) that are spaced away from an internal surface (19a) of at least a lower portion of the cylindrical drum.
Regarding claim 16, Siegel discloses that the rotating metering device includes a central drive shaft (5) opposed first and second end caps (20a, 20b) on the drive shaft and a plurality of radially extending paddles (6) extending from the drive shaft positioned between the first and second end caps.
Regarding claim 18, Siegel discloses a bulk material metering device in which a user of the device, during its normal usage, would inherently perform the following steps: mounting the bulk material metering device to the bottom of a bulk material storage structure (col. 5, line 26:
“gate may be attached by suitable screws or bolts to the discharge port of a source of bulk material, such as a silo’), collecting the bulk material (title: “granulated bulk material”) dispensed from the bulk material storage structure; and driving the rotation of the metering unit (col. 5, lines 18-20: “motive means”) at a controlled rate for a set period of time (col. 3, lines 28-31: “dosing can be controlled over a wide range with extremely high accuracy by merely changing the rotational speed”) to meter out a particular amount of bulk material from the bulk material storage structure (col. 1, lines 13-15: “for dispensing predetermined amount of granular materials from a bulk source to given user”); wherein the cylindrical drum (1) of the device is open (through vent port 8 in the upper portion of the cylindrical drum body, seen in Fig. 4) to atmospheric pressure;
wherein the cylindrical drum comprises an inner surface and an outer surface, wherein the inner surface defines a first inner diameter portion defined by a first diameter and a second diameter portion (portion defined by 15 seen in Fig. 4) defined by a second diameter, wherein the first diameter portion is immovably fixed to the second diameter portion and the second diameter is greater than the first diameter.
Siegel does not specify that the vent port redirects air from an upper portion of the drum to the outlet of the drum. Oholm discloses a similar apparatus with a vent (8) that redirects air from an upper portion of the drum to the outlet of the drum (col. 1, lines 43-49). Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Oholm to include a vent that redirects air from an upper portion of the cylindrical drum to the outlet of the cylindrical drum to “greatly reduce the ill effect of a substantial pressure difference at the inlet and outlet openings.” (col. 2, lines 28-40)
Regarding claim 19, Siegel discloses that the rotation of the metering unit controls the 
a wide range with extremely high accuracy by merely changing the rotational speed”) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop rotation and thereby stopping the flow of the bulk material from the bulk storage structure to prevent over-dispensing and product loss.
Regarding claim 20, Siegel does not specify that the bulk material storage structure (“silo”), contains sand; however, Siegel does disclose in col. 1, lines 15-18 that “Jn general, a bucket wheel gate comprises a cylindrical housing, having a feed inlet opening to a source, such as a silo of granulate material and a discharge outlet opening to a processing user of the material.” Therefore, would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to use Siegel’s storage structure (“silo”) and rotary valve to discharge sand, which is a granulate material that is notoriously old and well- known in the art.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel and Oholm as applied to claim 13 above, and further in view of Hook (U.S. Pat. 3,895,745).
Regarding claim 14, Siegel discloses that the paddles (6) include a rigid base portion but is silent regarding a paddles that contact the internal surface of at least a portion of the cylindrical drum; however, Hook discloses paddles that include a rigid base portion (26) and a flexible end portion (28). It would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the flexible end portions of Hook to provide a good seal while they are in contact with the curved interior horizontal surfaces. (Hook: col. 2, lines 23-25)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel and Oholm as applied to claim 13, respectively, above, and further in view of Mitchell (U.S. Pat. 5,307,963).
Regarding claim 17, Siegel discloses chambers (6a) between paddles (6) of the drive member (4), the paddles spaced away from the end caps (20a, 20b) (seen in Fig. 1) which inherently provide a pathway for airflow between the housing and the rotatable drive member (4) but is silent regarding first and second end plates on either side of the paddles. Mitchell discloses a rotary valve with first and second end plates (13, 14) connected to either ends of a drive axis (11) and paddles (12). It would have been an obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to include end plates, spaced away from the first and second end caps, to isolate Siegel’s chambers (6a) to avoid contamination. (Mitchell: col. 2, lines 6-8).
Response to Arguments
Applicant's arguments filed 1 August 2022 have been fully considered.
The previous drawing objections and 35 USC 112 rejections of claims 1, 13 and 18 with respect to the terms “outlet” and “vent” are withdrawn in light of the amendment to the claims.
The previous 35 USC 112 rejection of claim 13 regarding the term “the cylindrical drum” is withdrawn.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The Applicant argues on page 12 of the Remarks, in regards to claim 1, that the wheel webs of Zinzer are in contact with the housing.  Zinzer does not explicitly state that there is a gap between the end of the wheel and the housing.  Furthermore, Zinzer discloses in paragraph [0040]: “a corresponding seal of the cellular wheel webs 11 against the housing 2.”
 Therefore, modification by Mytling of a first inner diameter and second inner diameter may not be obvious, even to one skilled in the art.
	Claims 1, 3, 4, 7, 8, 10, 11 and 12 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/7/2022